Citation Nr: 1610060	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-25 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to a disability rating in excess of 20 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran requested a hearing before the Board in the September 2012 substantive appeal, via VA Form 9.  In an October 2015 letter, the Veteran was informed that a Travel Board hearing had been scheduled for December 8, 2015.  The record indicates that the Veteran did not attend the scheduled hearing.  As the Veteran has not presented any reasons for the failure to appear at the December 2015 Travel Board hearing, the hearing request has been withdrawn.  38 C.F.R. § 20.702 (2015).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issues of service connection for a skin disorder and a disability rating in excess of 20 percent for bilateral sensorineural hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a November 2008 rating decision, the RO denied entitlement to service connection for a skin disorder.

2.  Evidence received since the November 2008 rating decision discusses symptoms of a possible current skin disorder and a potential link between such symptoms and service; such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the November 2008 rating decision to reopen the Veteran's claim for entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision reopens service connection for a skin disorder and remands the service connection and hearing loss rating issues on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Here, the Veteran's claim for entitlement to service connection for a skin disorder was denied in November 2008 because there was no evidence either that the Veteran had a currently diagnosed skin disorder or that any currently diagnosed skin disorder was related to service.  Since the issuance of that decision, in the September 2012 VA Form 9, the Veteran advanced having skin disorder symptoms on the legs that he had been treating at home.  Further, the Veteran conveyed receiving skin disability treatment at the "Soldiers' Home in Holyoke" in Massachusetts.  In a letter accompanying the June 2012 Notice of Disagreement (NOD), the Veteran also advanced that during service his entire company was affected by an infectious skin disorder breakout. 

Therefore, the additional evidence received since the November 2008 rating decision has not been previously submitted to VA and relates to the existence of a possible skin disorder that may be related to service.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for a skin disorder.  As a result, the evidence is new and material and the claim for entitlement to service connection for a skin disorder must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a skin disorder is granted.


REMAND

Service Connection for a Skin Disorder

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As discussed above, the Veteran has advanced having a current skin disability that originated during active service when an infectious skin disorder breakout ran through the company with which he was stationed.  The Board finds remand for a VA skin examination would be helpful in determining what, if any, skin disorder the Veteran currently has, and whether any such skin disorder is related to service.

Outstanding Medical Records

VA should obtain all relevant VA and private clinical documentation that potentially could be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran has advanced receiving treatment at the "Soldiers' Home in Holyoke" in Massachusetts for a skin disorder.  On remand the AOJ should attempt to obtain these outstanding treatment records.  

Hearing Loss Disability Rating

As noted in the Introduction, the Veteran has requested a disability rating in excess of 20 percent for bilateral sensorineural hearing loss.  That claim was denied in the October 2011 rating decision.  While the hearing loss rating issue was not mentioned in the June 2012 NOD to the denial of service connection for a skin disorder, in the subsequent September 2012 VA Form 9 the Veteran made statements that could reasonably be taken to express disagreement with the increased rating denial.  As such, the Board finds that the Veteran timely filed a NOD concerning the hearing loss rating issue.  The RO has not issued a Statement of the Case (SOC) with respect to the issue of a disability rating in excess of 20 percent for bilateral sensorineural hearing loss.  The matter must be remanded for the issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to any private medical treatment for a skin disorder, to include treatment at the "Soldiers' Home in Holyoke" in Massachusetts.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disability, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Then, provide the Veteran with the appropriate VA examination to assist in determining whether a currently diagnosed skin disorder is related to service.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that the documents were reviewed.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed skin disorder is etiologically related to his active service, to include the advanced infectious skin disorder breakout during service?

3.  When the development requested has been completed, and the AOJ has ensured compliance with the requested actions, the issue of service connection for a skin disorder should again be reviewed and readjudicated by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  Issue a SOC addressing the issue of a disability rating in excess of 20 percent for bilateral sensorineural hearing loss.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


